UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Three Months Ended September 30, 2007 Commission File No. 000-49907 Law Enforcement Associates Corporation (Name of Small Business Issuer in Its Charter) Nevada 56-2267438 (State of other jurisdiction ofIncorporation or Organization) (Employer Identification Number) 100 Hunter Place, Youngsville, North Carolina 27596 (Address of principal executive offices) (Zip Code) (919) 554-4700 (Issuer's Telephone Number, Including Area Code) Check whether the Issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [X] No [ ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the close of the period covered by this report: 25,382,433 Shares of Common Stock (no par value). Transitional Small Business Disclosure Format (check one) Yes []No [X] PARTI: FINANCIAL INFORMATION Item 1 - Financial Statements Consolidated Balance Sheets, September 30, 2007 (unaudited) and December 31, 2006 (audited) 3 Consolidated Statement of Operations for the Nine Months ended September 30, 2007 and September 30, 2006 5 Consolidated Statement of Operations for the Three Months ended September 30, 2007 and September 30, 2006 6 Consolidated Statement of Stockholders’ Equity for the Nine Months ended September 30, 2007 and the Year ended December 31, 2006 7 Consolidated Statement of Cash Flows for the Nine Months ended September 30, 2007 and September 30, 2006 9 Notes to Consolidated Financial Statements 10 Item 2 - Management’s discussion and analysis of financial condition and results of operations 17 Item 3 – Controls and Procedures 19 PARTII: OTHER INFORMATION Item 1 – Legal Proceedings 19 Item 2 – Changes in Securities 19 Item 3 – Defaults Upon Senior Securities 19 Item 4 – Submission of Matters to a Vote of Security Holders 19 Item 5 – Other Information 19 Item 6 – Exhibits 19 NOTE CONCERNING FORWARD-LOOKING STATEMENTS This Report contains certain forward-looking statements, including the plans and objectives of management for the business, operations, and economic performance of Law Enforcement Associates Corp. (the “Company”). These forward-looking statements generally can be identified by the context of the statement or the use of words such as the Company or its management “believes,” “anticipates,” “intends,” “expects,” “plans” or words of similar meaning. Similarly, statements that describe the Company’s future operating performance, financial results, plans, objectives, strategies, or goals are forward-looking statements. Although management believes that the assumptions underlying the forward-looking statements are reasonable, these assumptions and the forward-looking statements are subject to various factors, risks and uncertainties, many of which are beyond the control of the Company. Accordingly, actual results could differ materially from those contemplated by the forward-looking statements. In addition to the other cautionary statements relating to certain forward-looking statements throughout this Report, attention is directed to “Business —
